Filed 7/7/22 In re M.T. CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR


 In re M.T., a Person Coming                                B314492
 Under the Juvenile Court
 Law.                                                       (Los Angeles County
                                                             Super. Ct. Nos.
                                                            19CCJP00708
                                                            19CCJP00708D)
 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

      Plaintiff and
 Respondent,

           v.

 MARCO T.,

      Defendant and
 Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Hernan D. Vera, Judge. Affirmed.
     Jacob Olson, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Kimberly Roura, Deputy County
Counsel, for Plaintiff and Respondent.

       Marco T. (father) appeals from jurisdiction and disposition
orders concerning his daughter, M.T. Father’s sole contention on
appeal is that the juvenile court and the Los Angeles County
Department of Children and Family Services (DCFS) failed to
comply with the initial inquiry requirements of the Indian Child
Welfare Act (25 U.S.C. § 1901 et seq.) (ICWA) and related state
statutes and court rules. We agree that DCFS did not comply
with its statutory inquiry obligations. However, we conclude the
error was harmless under the standard articulated in In re Dezi.
C. 79 Cal.App.5th 769 (Dezi C.): the record contains no
information suggesting a reason to believe M.T. may be an Indian
child, such that further inquiry might lead to a different ICWA
finding by the juvenile court. We accordingly affirm the orders.
                         BACKGROUND
       Because the sole issue on appeal relates to compliance with
ICWA, we limit our summary of the facts to those relevant to that
issue except as necessary for context.
       Father had sole physical custody of M.T. pursuant to a
custody order issued in 2019, at the termination of a previous
dependency case involving the family. The custody order
permitted M.T.’s mother, Martha A. (mother), to have only
monitored visitation with M.T. The family came to the attention
of DCFS in April 2021, when a reporting party alleged that father
allowed M.T. to have unsupervised and overnight visits with
mother, who had a history of substance use and was residing in a
homeless encampment.




                                2
       During its ensuing investigation of the allegations, DCFS
spoke with paternal grandmother, paternal aunt, paternal uncle,
and father’s adult daughter, some on multiple occasions. There is
no indication in the record that the topic of father’s or M.T.’s
potential Native American ancestry was raised during these
conversations, or during any subsequent conversations with these
family members. DCFS detained M.T. from father on April 30,
2021 and placed her with paternal aunt and paternal uncle.
       On May 4, 2021, DCFS filed a dependency petition for M.T.
pursuant to Welfare and Institutions Code section 300,1 alleging
she was a person described by section 300, subdivisions (b) and
(j). As relevant here, the petition also stated, “on information and
belief,” that ICWA inquiry “has been completed.” An
accompanying Indian Child Inquiry Attachment form (Judicial
Council form ICWA-010(A)) stated that a DCFS worker had
“completed inquiry by asking the child, the child’s parents, and
other required and available persons about the child’s Indian
status.” The form indicated only that father had been asked
about M.T.’s Indian status, and that the inquiry gave the DCFS
worker “no reason to believe the child is or may be an Indian
child.” The detention report states that father “denied having
any Native American ancestry.”
       Father did not appear at the detention hearing or the first
arraignment hearing. Father appeared at a continued
arraignment hearing held July 28, 2021 and filed a March 2020
version of the Parental Notification of Indian Status form
(Judicial Council form ICWA-020) the same day. The form listed
several options regarding heritage, including “I am or may be a

1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.



                                 3
member of, or eligible for membership in, a federally recognized
Indian tribe,” and “One or more of my parents, grandparents, or
other lineal ancestors is or was a member of a federally
recognized tribe.” Father checked the box indicating that “None
of the above” statements applied. Father also indicated that he
previously filed a form ICWA-020 with the court. We took
judicial notice of a previous version of the form ICWA-020 that
father filed in April 2018.2 On that form, father checked a box
stating, “I have no Indian ancestry as far as I know”; that box
does not appear on the March 2020 version of the form. At the
July 28, 2021 hearing, the court found father was M.T.’s
presumed father and ICWA did “not apply on the father’s side.”3
       The court held an adjudication hearing on August 9, 2021.
Father was present and testified telephonically. The court
sustained one section 300, subdivision (b)(1) allegation as
amended and a subdivision (j) allegation as pled; it dismissed the
remaining allegations. At disposition, the court removed M.T.
from both parents, with reunification services and monitored
visitation for father. Father timely appealed.




2      The juvenile court also took judicial notice of “prior
sustained petition(s), case plans, and findings and orders made in
this case and any other sibling case.”
3      The court deferred findings regarding mother, who had not
yet appeared. In prior proceedings involving the family, mother
completed a form ICWA-020 indicating that she had “no Indian
ancestry as far as I know.”



                                4
                           DISCUSSION
I.     ICWA Inquiry Requirements
       “Congress enacted ICWA in 1978 in response to ‘rising
concern in the mid-1970’s over the consequences to Indian
children, Indian families, and Indian tribes of abusive child
welfare practices that resulted in the separation of large numbers
of Indian children from their families and tribes through
adoption or foster care placement, usually in non-Indian homes.’”
(In re Isaiah W. (2016) 1 Cal.5th 1, 7.) “ICWA established
minimum standards for state courts to follow before removing
Indian children from their families and placing them in foster
care or adoptive homes.” (In re D.S. (2020) 46 Cal.App.5th 1041,
1048.) California has incorporated many ICWA standards and
requirements into state statutory law. (In re Abbigail A. (2016) 1
Cal.5th 83, 91.)
       “In any given case, ICWA applies or not depending on
whether the child who is the subject of the custody proceeding is
an Indian child.” (In re Abbigail A., supra, 1 Cal.5th at p. 90.)
Both ICWA and state statutory law define an “Indian child” as a
child who is either a member of an Indian tribe or is eligible for
membership in an Indian tribe and is the biological child of a
member of an Indian tribe. (25 U.S.C. § 1903(4); accord, § 224.1,
subds. (a)-(b).) When a court “knows or has reason to know that
an Indian child is involved” in “any involuntary proceedings in a
State court,” the agency seeking foster care placement of an
Indian child is required to “notify the parent or Indian custodian
and the Indian child’s tribe . . . of the pending proceedings and of
their right of intervention. . . . No foster care placement . . .
proceeding shall be held until at least ten days after receipt of




                                 5
notice by the parent or Indian custodian and the tribe or the
Secretary . . . .” (25 U.S. § 1912(a).)
      “‘“ICWA itself does not impose a duty on courts or child
welfare agencies to inquire as to whether a child in a dependency
proceeding is an Indian child. [Citation.] Federal regulations
implementing ICWA, however, require that state courts ‘ask each
participant in an emergency or voluntary or involuntary child-
custody proceeding whether the participant knows or has reason
to know that the child is an Indian child.’ [Citation.] The court
must also ‘instruct the parties to inform the court if they
subsequently receive information that provides reason to know
the child is an Indian child.’”” (In re Y.W. (2021) 70 Cal.App.5th
542, 551; see 25 C.F.R. § 23.107(a) (2021).) Additionally, state
law “more broadly imposes on social services agencies and
juvenile courts (but not parents) an ‘affirmative and continuing
duty to inquire’ whether a child in the dependency proceeding ‘is
or may be an Indian child.’” (In re Benjamin M. (2021) 70
Cal.App.5th 735, 741-742; see § 224.2, subd. (a); In re Y.W.,
supra, 70 Cal.App.5th at p. 551.)
      “The duty to inquire begins with the initial contact,
including, but not limited to, asking the party reporting child
abuse or neglect whether the party has any information that the
child may be an Indian child.” (§ 224.2, subd. (a).) The inquiry
duty continues if a child is placed in the temporary custody of a
county welfare department. (§ 224.2, subd. (b).) “Inquiry
includes, but is not limited to, asking the child, parents, legal
guardian, Indian custodian, extended family members, others
who have an interest in the child, and the party reporting child
abuse or neglect, whether the child is, or may be, an Indian child
and where the child, the parents, or Indian custodian is




                                6
domiciled.” (Ibid.) If this initial inquiry creates a “reason to
believe” a child is an Indian child, DCFS is required to “make
further inquiry regarding the possible Indian status of the child,
and shall make that inquiry as soon as practicable.” (§ 224.2,
subd. (e); In re D.S., supra, 46 Cal.App.5th at p. 1052.) If the
further inquiry gives DCFS a “‘reason to know’” the child is an
Indian child, then the formal notice requirements set forth in
section 224.3 apply. (§§ 224.2, subd. (d), 224.3, subd. (a); In re
D.S., supra, 46 Cal.App.5th at p. 1052.) Alternatively, the
juvenile court may find that a child is not an Indian child if the
agency’s “proper and adequate” inquiry and due diligence reveals
no “reason to know” the child is an Indian child. (§ 224.2, subd.
(i)(2); In re D.S., supra, 46 Cal.App.5th at p. 1050.)
        “We review claims of inadequate inquiry into a child’s
Indian ancestry for substantial evidence.” (In re H.V. (2022) 75
Cal.App.5th 433, 438; see also In re D.S., supra, 46 Cal.App.5th
at p. 1051; § 224.2, subd. (i)(2).) If an inquiry is inadequate, we
“must assess whether it is reasonably probable that the juvenile
court would have made the same ICWA finding had the inquiry
been done properly.” (Dezi C., supra, Cal.App.5th at p.776.) “If
so, the error is harmless and we should affirm; otherwise, we
must send it back for the Department to conduct a more
comprehensive inquiry.” (Ibid.)
II.     Analysis
        Father first contends the juvenile court failed to fulfill its
initial inquiry duty, because the version of the ICWA-020 form
used in this case did not “go first to the question whether there is
a reason to believe the child is an Indian, not a reason to know.”
Father contends the form, adopted by the Judicial Council in
March 2020, is improperly limited to tribal membership or




                                  7
eligibility for membership, and therefore aims only at the “reason
to know” stage of inquiry.
       We are not persuaded. The sole authority father cites in
support of this argument, In re T.G. (2020) 58 Cal.App.5th 275,
292, is not on point. The mother in In re T.G. completed the
previous version of the ICWA-020 form, on which she indicated
she may have Indian ancestry but did not identify a tribe. (In re
T.G., supra, 58 Cal.App.5th at pp. 282-283, 292.) The primary
issue in the case was not the wording of the form or the adequacy
of the court’s initial inquiry, but rather the extent of further
inquiry required and conducted with mother and her family
members. (See id. at pp. 285, 292-297.) Indeed, In re T.G.
expressly concluded the juvenile court “fulfilled its initial
obligation to ask about [the mother’s] possible Indian ancestry”
when it received her completed ICWA-020 form and asked her
about her Native American ancestry at the detention hearing, but
“failed. . . to ensure the Department complied with its duty of
further inquiry.” (Id. at p. 293.)
       Father also contends DCFS failed to fulfill its duty of initial
inquiry required by ICWA and related state law. We agree DCFS
did not comply with its state law duties.
       The record reflects that DCFS spoke only to father about
M.T.’s possible Indian ancestry. The duty of initial inquiry under
state law was broader, requiring DCFS also to interview, among
others, extended family members and others with an interest in
the child. (§ 224.2, subd. (b).) The record reflects that DCFS had
multiple conversations with M.T.’s paternal relatives, including
paternal grandmother, paternal aunt, paternal uncle, and her
half-sister (father’s adult daughter), but there is no indication
that DCFS asked anyone other than father about M.T.’s heritage.




                                  8
Indeed, DCFS does not contend that it discharged its first-step
inquiry duty, thus effectively conceding that it did not.
       Instead, DCFS asserts that any error is harmless. While
the question whether an error is harmless is simple on its face,
how to best answer that question in the context of an inadequate
ICWA inquiry has proved complex. The courts of appeal have
devised at least four different analytical frameworks with which
to assess whether a violation of ICWA’s initial duty of inquiry is
harmless. “These rules exist along a ‘continuum.’” (Dezi C.,
supra, 777.) At one end of the continuum is an approach that
concludes “the error is in most cases . . . prejudicial and
reversible.” (In re Antonio R. (2022) 76 Cal.App.5th 421, 435; see
also, e.g., In re J.C. (2022) 77 Cal.App.5th 70, 80-82; In re A.R.
(2022) 77 Cal.App.5th 197, 205; In re H.V., supra, 75 Cal.App.5th
at p. 438.) At the other end is an approach that treats the error
as harmless unless the parent makes a good-faith claim of Native
American ancestry on appeal. (See In re A.C. (2021) 65
Cal.App.5th 1060, 1069-1071; In re Noreen G. (2010) 181
Cal.App.4th 1359, 1388.) The third and fourth approaches lie in
between these poles. In re Benjamin M., supra, 70 Cal.App.5th
at p. 744 holds that “a court must reverse where the record
demonstrates that the agency has not only failed in its duty of
initial inquiry, but where . . . there was readily obtainable
information that was likely to bear meaningfully upon whether
the child is an Indian child.” And Dezi C., supra, 70 Cal.App.5th
at p. 779 holds that “an agency’s failure to conduct a proper
inquiry into a dependent child’s American Indian heritage is
harmless unless the record contains information suggesting a
reason to believe that the child may be an ‘Indian child’ within
the meaning of ICWA, such that the absence of further inquiry




                                9
was prejudicial to the juvenile court’s ICWA finding. For this
purpose, the ‘record’ includes both the record of proceedings in
the juvenile court and any proffer the appealing parent makes on
appeal.”
       For the reasons articulated in Dezi C., supra, we agree that
the fourth, “reason to believe” test is the most appropriate
approach. It “weaves together the test for harmless error
compelled by our State’s Constitution with the cascading duties
of inquiry imposed upon agencies by our State’s ICWA statutes,”
“reconciles the competing polices at issue when an ICWA
objection is asserted . . . at the final phases of the dependency
proceedings,” and focuses “on what is in the record rather than
what is not in the record.” (Dezi C., supra, 79 Cal.App.5th at pp.
779-782 .) It also minimizes the pitfalls that may result from the
other approaches, including parental gameplay, delay of
permanency for the children, and inadequate protection of tribes’
rights. (See id. at pp. 784-785.)
       Under that framework, the error in this case is harmless.
The record here does not provide a “reason to believe” that M.T.
is an Indian child. Father attested—to DCFS, on the ICWA-020
form, and to the juvenile court—that he had no Indian heritage.
He and mother both previously attested to a lack of heritage as
well, and there is no indication either parent was adopted or
otherwise unfamiliar with their biological history. Father also
expressly represents on appeal that he “does not now contend
there was ‘reason to believe’ [M.T.] is an Indian child.” Under the
circumstances presented here, the inadequate ICWA inquiry is
harmless.




                                10
                       DISPOSITION
    The orders are affirmed.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                   COLLINS, J.

We concur:


MANELLA, P. J.


CURREY, J.




                       11